Pee. OueiaM.
From tbe entire evidence in this case, we think tbe court below correct in tbe charge. Tbe evidence indicates tbat plaintiff’s testate was crossing Catawba Avenue in tbe town of Cornelius, not at an intersection and in a burry, without looking, bis bead stooped. Tbe car tbat struck bim bad its lights burning. Tbe fact tbat tbe defendant so early in tbe evening bad not turned on the lights of tbe town bad no causal connection with plaintiff’s testate’s injury. There was no defect in tbe street. We think tbe case of Brady v. Randleman, 159 N. C., 434, is very nearly on “all fours” with tbe present case and sustains tbe charge of tbe court below. We think tbe case of Speas v. Greensboro, 204 N. C., 239, is distinguishable. Tbe judgment of tbe court below is
Affirmed.